63 So. 2d 728 (1953)
SHOUSE
v.
STATE.
6 Div. 521.
Supreme Court of Alabama.
March 13, 1953.
Crampton Harris, Birmingham, for petitioner.
Si Garrett, Atty. Gen., and L. E. Barton, Asst. Atty. Gen., opposed.
BROWN, Justice.
It is settled law that this court will not issue certiorari to review the Court of Appeals on questions of fact or the application of the law to the facts as found by that court, unless the facts are stated in the opinion of the court and the law is erroneously applied to the facts stated. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91; Ex parte Brilliant Coal Co., 203 Ala. 131, 82 So. 161; Ex parte Acha Hermanos y Cia, 204 Ala. 85, 85 So. 265; Vest v. Night Commander Lighting Co., 224 Ala. 213, 139 So. 297; Waldrop v. State, 223 Ala. 413, 136 So. 736; Home Ins. Co. v. Pettit, 225 Ala. 487, 143 So. 839; 4 Alabama Digest, Certiorari Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829.
Nor will certiorari be granted to review the Court of Appeals on the application of the doctrine of error without injury unless the facts are fully stated in the opinion of that court. Armstrong v. Blackwood, 227 Ala. 545, 151 So. 602; Reichert Milling Co. v. George, 230 Ala. 589, 162 So. 402.
Nor will this court issue certiorari to disturb the judgment of the Court of Appeals supported by any evidence determined by that court. Hill Grocery Co. v. Ligon, 231 Ala. 141, 164 So. 219.
The Court of Appeals has adequately treated and correctly decided questions arising from the admission and exclusion of *729 testimony and the refusal of the special instructions requested by the petitioner.
We are, therefore, of opinion that the petition for writ of certiorari should be denied. It is so ordered.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.